             Case 2:13-cv-00777-BJR Document 156 Filed 02/11/21 Page 1 of 4




 1                                                                Honorable Barbara J. Rothstein

 2

 3

 4

 5
                                   UNITED STATES DISTRICT COURT
 6                                WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE

 8   COINLAB, INC., a Delaware Corporation,
                                                        NO. 2:13-cv-00777-BJR
 9                   Plaintiff,
10
            v.                                          STATUS REPORT ON PROGRESS
11                                                      OF DEFENDANTS’ BANKRUPTCY
     MT. GOX KK, a Japanese corporation and             PROCEEDINGS
12   TIBANNE KK, a Japanese corporation.
13                    Defendants.
14

15
                 Plaintiff CoinLab, Inc. provides this status report on the Tibanne and MtGox
16

17     bankruptcy proceedings pursuant to the Court’s Orders dated August 29, 2017 (Dkt. No.

18     142) and February 5, 2015 (Dkt. No. 123).
19               As noted in previous CoinLab status reports, the Japanese Bankruptcy of defendant
20
       MtGox was converted to a Civil Rehabilitation Proceeding in June 2018. CoinLab filed a
21
       timely proof of claim in the rehabilitation proceeding, asserting MtGox’s liability for the
22
       claims at issue in this litigation. On January 15, 2021, the MtGox Trustee made available a
23

24     draft plan of reorganization and announced that he was submitting the proposed plan to the

25     Court and seeking approval for it to be voted on by the creditors.

26



     STATUS REPORT                            Page- 1     SUSMAN GODFREY L.L.P.
     Case No. 2:13-cv-00777-BJR                           1201 Third Avenue, Suite 3800
                                                          Seattle, WA 98101-3000
                                                          Tel: (206) 516-3880; Fax: (206) 516-3883
           Case 2:13-cv-00777-BJR Document 156 Filed 02/11/21 Page 2 of 4




 1          On or about September 2, 2019, the bankruptcy court in Japan issued an order

 2   assessing the value of CoinLab’s claim against MtGox at JPY 384,857,605; plus interest
 3
     through June 22, 2018 (the commencement date for the civil rehabilitation action) of
 4
     JPY 678,489,465; plus interest since June 22, 2018 at 12% per year, which totaled
 5
     JPY 55,292,967 as of the date of the assessment order. The total assessed claim amount
 6
     including interest as of September 2, 2019 is approximately JPY 1,118,640,037 or
 7

 8   approximately $10,230,045 (at December 13, 2019 conversion rate provided by

 9   Morningstar, Inc. and available through Google.com). On September 30, 2019, CoinLab
10   filed a timely action to challenge this assessment in Tokyo District Court. On November 22,
11
     2020, the MtGox Trustee submitted a brief and supporting material to the Tokyo District
12
     Court seeking to have CoinLab’s claim dismissed. CoinLab intends to file its responsive
13
     brief and supporting materials by February 22, 2021.
14

15          On or about November 2, 2019, the bankruptcy court in Japan issued an order

16   denying CoinLab’s claim against Tibanne. On or about November 29, 2019, CoinLab filed a

17   timely appeal of this assessment in the Tokyo District Court. The litigation in the Tokyo
18   District Court is ongoing and no substantive rulings have been issued by that Court.
19

20   Dated: February 11, 2021             Respectfully submitted:

21                                                SUSMAN GODFREY LLP
                                                  By: /s/ Edgar Sargent
22                                                Edgar Sargent, WSBA No. 28283
23                                                By: /s/ Floyd Short
                                                  Floyd Short, WSBA No. 21632
24                                                By: /s/ Lindsey Godfrey Eccles
                                                  Lindsey Godfrey Eccles, WSBA No. 33566
25                                                Susman Godfrey LLP
                                                  1201 Third Avenue, Suite 3800
26
                                                  Seattle, Washington 98101-3087


     STATUS REPORT                            Page- 2       SUSMAN GODFREY L.L.P.
     Case No. 2:13-cv-00777-BJR                             1201 Third Avenue, Suite 3800
                                                            Seattle, WA 98101-3000
                                                            Tel: (206) 516-3880; Fax: (206) 516-3883
          Case 2:13-cv-00777-BJR Document 156 Filed 02/11/21 Page 3 of 4




 1                                      Telephone: (206) 516-3880
                                        esargent@susmangodfrey.com
 2                                      fshort@susmangodfrey.com
                                        leccles@susmangodfrey.com
 3

 4

 5                                      BRESKIN JOHNSON & TOWNSEND PLLC

 6                                      By: /s/ Roger M. Townsend
                                        Roger M. Townsend, WSBA No. 25525
 7                                      Breskin Johnson & Townsend PLLC
                                        1000 2nd Avenue, suite 3670
 8                                      Seattle, Washington 98104
                                        Telephone: (206) 652-8660
 9
                                        rtownsend@bjtlegal.com
10
                                        Attorneys for Plaintiff CoinLab, Inc.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     STATUS REPORT                   Page- 3    SUSMAN GODFREY L.L.P.
     Case No. 2:13-cv-00777-BJR                 1201 Third Avenue, Suite 3800
                                                Seattle, WA 98101-3000
                                                Tel: (206) 516-3880; Fax: (206) 516-3883
           Case 2:13-cv-00777-BJR Document 156 Filed 02/11/21 Page 4 of 4




 1
                                   CERTIFICATE OF SERVICE
 2

 3          I hereby certify that on February 11, 2021, I electronically filed the foregoing with

 4   the Clerk of the Court using the CM/ECF system which will send notification of such filing

 5   to all counsel of record who have registered for electronic notifications. I have also emailed

 6   a copy of this filing to Ms. Angela J. Somers, Reid Collins & Tsai LLP, counsel for

 7   Tibanne, in the Chapter 15 proceeding in the Southern District of New York.

 8
                                            By: /s/ Edgar G. Sargent
 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     CERTIFICATE OF SERVICE                   Page- 1      SUSMAN GODFREY L.L.P.
     Case No. 2:13-cv-00777-BJR                            1201 Third Avenue, Suite 3800
                                                           Seattle, WA 98101-3000
                                                           Tel: (206) 516-3880; Fax: (206) 516-3883
